Hon. Tom Sealy, Chairman   Opinion NO. s-116
The Board of Regents
The University of Texas    Re:   (A)   Allowance of travel
Post Office Box 670                    expense8 of faculty
Midland, Texas                         member to deliver
                                       original rerearch
                                       before a learned
                                       society. (B) Ap-
                                       plicability of the
                                       limitation upon
                                       more than three
                                       persons attending
                                       any one convention
                                       or organized gath-
                                       ering to attendance
                                       by faculty members
                                       dellverlng orlglnal
DePr Mr. Scaly:                        researches.
          You state that on November 9, 1953, the Geo-
logical Society of America and the Mineralogical Society
of America, both of which are "national learned-societies,"
held a combined annual meeting in Toronto, Canada, in
conjunction with meetings of the Geological Association
of Canada. You also state that Dr. Stephen E. Clabau&h,
a member of the faculty of the Unlver8ltg, made a formal
presentatlon of a paper at theae meetings covering the
results of certain original researches made by him.
          First,, you ask whether Dr. Clabaugh may be
refmburaed for all" travel expenses incurred by him in
attending these meetings or, at leaat, for that portion
of his travel expense incurred "within the United States."
          The controlling statute for all travel expense
questions is Section 8 of the General Provisions of
the current general approprlation,act. Acts 53rd Leg.,
1953, Ch. 81, Art. VI, Sec. 8, p. 127 at pp. 345-3'18.
Under the current act this single "Travel Expanses'
section governs travel expense reimbursement for all
agencies of the State government, whereas under previous
Bon. Tom Scaly, pago 2 (~-116)


appropriation acts thi8 subject wa8 regulated by sspa-
rate 8peCial prori8ionr applicable,to each of the major
clarrer of State agencies.
          After reciting certain ~r~;~‘f;~ry definition8
and limitations in Suboectlons “a            Subsection
“c” of Section 8 declare8 what 18 no doubt’the mo8t
fundamental of’s11 llmitatlons on out-of-8tate (as well
aa intrastate) travel expense reimbur8ement, namely,
that reimburseable travel must be “for State bualne88.n*
Subsection ‘c” next provides an admini8tratlve ryrtem
for determining what is and what 18 not State burine88
for purposes of out-of-etate travel by requlrlng in
moat case8 that the Attorney General make a prior written
determination. Several exceptional case8 are listed
in which the Attorney General’s determination 1s not
required and among these is “out-of-state travel’on
official State busine88 by officers and employee8 of
the State agencien of higher education when 8uch travel
has been specifically authorized by the appropriate
governing board. ” In these exceptional ca8e8 the des-
ignated board8 or officer8 must make the neceuary   de-
termination of purpo8e.
          The final paragraph of Subsection "d" obvl-
ously pertain8 to the 8ubject of what 18 State business
and, conrequently, mu8t be read in conjunction with
Subsection “c” Cf. Act8 52nd Leg., 1951, Ch. 499,
Art. V, Sec. 34, p. 1228 at p0 3.474. That final para-
graph provider:
          "The fomal presentation of original re-
     rearcher, by an employee of an educational
     institution, if before a national, regional or
     state learned 8ociety approved in advance by
  l  Section 8 doea not in 80 many words require that
intrastate travel be for "State buriness" only. While
not here involved, we deem it appropriate to ray that       ,
ruch a requirement 18 implicit in the language and
history of Section 8. While there are no particular
criteria and there 18 no special admlnlatrative ryrtem
provided in the statute for determining I'atatebwlnerr"
in relation te intrastate travel reimbursement, the
pertinent considerations for State officera ultimately
making such determinations have often been di8ausaed.
Att'y. Gen. Op. No. O-1195 (1939); Att'y. Gea. Op. NO.
o-5769 (1944).
Eon.   Tom Scaly, page 3 (S-116)


       the administrative head of the SChOOI, shall
       be considered state business."
          In view of these provislon8, we think lt is
clear that Dr. Clabaugh was on State business if hi8
presentation was "approved in advance by the admlnls-
tratlve head" of the University and was "specificsIly
authorized by the e D . governing board of the Univer-
sity." If both of these condition8 were satisfied,
Dr, Clabaugh may be reimbursed in accordance with Sec-
tion 8 limitations for all expenses, whether or not
incurred within the United States. Neither Section
8 nor any other law known to us declarea that State
busfness can never be transacted outside of the United
States. See Att'y- Gen, Op. No. O-5769 (1944). Of
course, you are awere that Section 8 imposes numerous
limitations on reimburseable expenses and that, among
other things, Dr. Clabaugh, if eligible for reimburse-
ment, would not be entitled to relmburoement for actual
daily expenses in eXCe88 of $4 for meals and $6 for
meals snd lodging since he 18 within none of the cate-
gories excepted from Subsection "k." Cf. Att'y. Con.
Op. No, MS-74 (1953)s
            The final sentence in Subsection I'c'is as
follows~
            "In no event 8hall more than three per-
       sons from any agency be approved for travel
       to any one convention, organized gathering;
       or meeting of a similar nature.'
Your second question is whether this 'three-person"
limitation applies to "officers or employees of edu-
cational ln8titutlons in the formal prereatation of
original researches before a natfonal, regional or
state learned society."
          In our opinion, It maker no difference vhat
kind of State business is performed by State officers
or employees attending conventions, organized gether-
fngs and meetings of e similar nature. For3 it is not
the kind of State bU8ineSS but, rather, it is the kind
of meeting that lo determinative a0 far es this Iimita-
tiOn i8 concerned. The fact that the final paragraph
of Subsection "d" explicitly define8 approved formal
presentations of original researches as "State buriness"
is of no distinguishing si&nificance. Numerous other
                                                            .   .




Hon. Tom Sealy, pago 4 (~-1.16)


State function8 are explicitly classified a8 8tate buri-
ners in Subsection "c". Several of these involve at-
tendance by State officer8 or employee8 et meetings
and conferences. Yet, in our opinion the "three-perron"
limitation applier to these defined functiona the 88me
as it applies to out-of-rtate functions whlck must be
approved by th8 Attorney General. Cf. Att'y.  Gen. Op.
No. V-1376 (1951). Regardless of who makar the deter-
mination end gives final approval for travel to a con-
vention -- the Attorney General, the Governor, the ap-
propriate governing board of an agency of higher edu-
cation, or some other officer or board -- no more than
three persona shall be approved so as to become eligible
for travel expense reimbursement from funds appropriated
by Chapter 81.
          Therefore, you are respectfully advised that
the 'three-person" limitation doe8 apply to out-of-rtate
travel by officers and employee8 of educational inrtl-
tutions for the purpose of formal presentation of orlgl-
nal researches before nationrl, regional or state learned
rocleties.




                          SUMMARY

          A member of the faculty of the University
     of Texas who made e formal presentation of origl-
     nal researches at meetings of national learned-
     societies held in Toronto, Canada, may be reim-
     bursed for travel expenses to the extent permitted
     by the current general appropriation act if his
     presentation was approved in advance by the admln-
     lstratlve head of the Unlverslty and was specifi-
     cally authorized by the Board of Regentr. Act8
     53rd Leg., 1953, Ch. 81, Art. VI, Sec. 8, p.
     127 et pp. 345-348.
           The 'Ithree-personper convention" limita-
      tion contained in Subsection "cn of Section
      8 applies to all travel expense to be reim-
      bursed from funds ap?roprieted by Chapter 81,
      Including travel by officers and employee8 of
Bon. Tom Scaly, page 5 (~-116)


     educational ln8titutions for the purpose of
     formally presenting original researches before
     learned secleties.
APPROVED:                        Yours very truly,
Willis E. Gresham                JOHN BEN SREPPERD
Public Affair8 Division          Attorney General
John Davenoort
Reviewer -
Robert S. Trotti
First Assistant                          Assistant

John Ben Shepperd
Attorney General

PR:wb:l.m